EXHIBIT 10.1 FIRST AMENDMENT TO TERM LOAN AGREEMENT THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “ Amendment ”) is made and entered into as of January 31, 2014, by and between WSI INDUSTRIES, INC., a Minnesota corporation (the “ Borrower ”) and BMO HARRIS BANK N.A., a national banking association, successor by merger to M&I Marshall & Ilsley Bank (the “ Bank ”). RECITALS: A.The Borrower and the Bank are parties to a certain Loan Agreement dated as of May 8, 2013 (the “ Loan Agreement ”). All capitalized terms not otherwise defined herein shall have the meanings given to them in the Loan Agreement. B.The Borrower has requested that the Bank amend certain provisions of the Loan Agreement, and the Bank has agreed to do so upon the terms and subject to the conditions set forth in this Amendment. AGREEMENTS: NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, and for other good and valuable consideration, the nature, receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1.
